Title: From Alexander Hamilton to James McHenry, 28 July 1798
From: Hamilton, Alexander
To: McHenry, James



Philadelphia July 28. 1798
Sir

I last Evening had the honor of receiving your letter of the 25 instant, announcing to me my appointment as Inspector and Major General.
At a crisis like the present I esteem it my duty to obey the call of the Government. Feeling too, as I ought, the value of the high confidence which is reposed in me, I beg you to convey to The President my most cordial acknowlegements and the assurance of my best endeavours to merit it.
With great respect and esteem   I am Sir

Yr. Obed servant
The Secy at War

